OPINION OF THE COURT
PER CURIAM.
Appellant, the STATE OF FLORIDA, appeals from an Order of the lower Court granting Appellee’s Motion to Suppress the result of a blood test obtained from the Appellee. We reverse for the following:
*184The learned trial Judge improperly reasoned that unless the accused is charged with some offense in addition to driving under the influence the blood test is inadmissible. We hold that F.S. § 316.1932(l)(c) is controlling and the criteria of that section has been met in the instant case.
Based on the foregoing, the Order Suppressing the Blood Test is vacated and the matter remanded to the trial Court for further proceedings.
Reversed and remanded for further proceedings.